Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 21, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
 	Claims 1 and 3-19 are rejected under 35 U.S.C. 112(a) for lack of enablement.  Claim 1 states that the injection device comprises “a release mechanism releasably holding the indicator assembly in the dose remaining position and configured to release the indicator  assembly to the dose end position when triggered” without providing any supporting interconnecting mechanical elements/any structural components to get the result. The disclosure lacks any mention of a trigger or how the release mechanism is being triggered to release the indicator assembly to the dose end position. 

The breadth of the claims is large simply because a result is claimed instead of any particular structural configuration. Due to that there are an infinite number of interconnections that could “trigger” the release mechanism to release the indicator assembly to the dose end position. 
As to the level of one of ordinary skill in the art, one could not make or use the invention with the provided disclosure. Due to the lack of any explanation on determining what structure triggers the release mechanism to release the indicator assembly to the dose end position, one could not make or use the invention without undue experimentation.
As noted above Applicant has provided no way to determine what is triggering the release mechanism or what structure this trigger has in relation to the release mechanism and therefore the amount of direction provided is insufficient to constitute an enabling disclosure.
In the remarks filed 5/21/2021, Applicant references paragraphs [0041] – [0045] as support for the amendment, however, these paragraphs do not mention a release mechanism trigger or what structure is triggering the release mechanism to release the indicator assembly to a dose end position. 
Due to the failure of Applicant to adequately describe the invention, one would have to experiment unduly to reach the claimed result of an injection device comprising a release mechanism releasably holding the indicator assembly in the dose remaining position and configured to release the indicator assembly to the dose end position when triggered, and thus the invention is not enabled.
Claims 3-19 are rejected due to their dependency on claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEERAJA GOLLAMUDI/               Examiner, Art Unit 3783                                                                                                                                                                                         	/BHISMA MEHTA/               Supervisory Patent Examiner, Art Unit 3783